DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a wire feeding unit configured to feed a wire” in Claim 1;
“a curl forming unit configured to form” in Claim 1;
“a butting part against which…to be butted” in Claim 1;
“a cutting unit configured to cut” in Claim 1;
“a binding unit configured to twist” in Claim 1;
“a wire engaging body configured to move…and to engage” in Claim 1;
“a rotation regulation part configured to regulate” in Claim 1; and
“a tension applying part configured to perform…applying tension” in Claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2018/0155940 A1 by Nagaoka et al., hereinafter NAGAOKA.
Regarding Claim 1, NAGAOKA discloses a binding machine (1A in Figs. 16 and 17; ¶[0282]) comprising:
a wire feeding unit (3A in Fig. 17; ¶[0293]) configured to feed a wire (W in Fig. 18; ¶[0295]);
a curl forming unit (5A in Fig. 17; ¶[0295]) configured to form a path along which the wire fed by the wire feeding unit is to be wound around a to-be-bound object (S in Fig. 17; ¶[0295]);
a butting part (the portion of housing 10A in Fig. 17 between first and second guide units 50 and 51; ¶[0295]) against which the to-be-bound object is to be butted;
a cutting unit (6A in Fig. 17; ¶[0307]) configured to cut the wire wound on the to-be-bound object; and
a binding unit (7A in Fig. 17; ¶[0282]) configured to twist the wire wound on the to-be-bound object, wherein the binding unit comprises:
a rotary shaft (82 in Fig. 17; ¶[0277]);
a wire engaging body (70 in Fig. 17; ¶[0247]) configured to move in an axis direction of the rotary shaft (Figs. 22 and 23 show gripping portion 70 moving forward in direction F, which is along the axis of rotation of rotary shaft 82, and Fig. 24 shows it moving back in direction R) and to engage the wire in a first operation area in the axis direction of the rotary shaft (Fig. 19 shows gripping portion 70 gripping wire W as disclosed in ¶[0302]), and configured to move in the axis direction of the rotary shaft and to twist the wire with rotating together with the rotary shaft in a second operation area in the axis direction of the rotary shaft (Fig. 23 shows gripping portion 70 moving forward and twisting wire W as disclosed in ¶[0314]);
a rotation regulation part (84 in Figs. 17-24; ¶[0302] and [0314]) configured to regulate rotation of the wire engaging body; and
a tension applying part (¶[0314] discloses gripping portion 70 is biased rearward by a spring which applies tension to the wire gripped by gripping portion 70) configured to perform, in the second operation area, operations of applying tension and releasing the applied tension on the wire engaged by the wire engaging body in the first operation area (¶[0315] discloses as gripping portion 70 returns to the position as shown in Fig .19, the tension placed on gripping portion 70 is released.).
Regarding Claim 2, NAGAOKA anticipates the binding machine of Claim 1 as explained above.  NAGAOKA further discloses wherein the tension applying part (the spring which biases gripping portion 70 rearward) is configured to move the wire engaging body (gripping portion 70 in Fig 17-24) whose rotation regulation by the rotation regulation part (84 in Figs. 17-24) is released in a direction away from the butting part (¶[0314] discloses gripping portion 70 is spring-biased rearwardly, which is in the direction away from the butting part located between 50 and 51 in Fig. 17), configured to release movement of the wire engaging body in the direction away from the butting part, and configured to cause the wire engaging body to be able to move toward the butting part (¶[0314] discloses gripping portion 70 in Figs. 17-24 is spring-biased rearwardly, in the direction away from the butting part.  The spring also allows the gripping portion to move toward the butting part when so urged.).
Regarding Claim 3, NAGAOKA anticipates the binding machine of Claim 1 as explained above.  NAGAOKA further discloses wherein the tension applying part (the spring which biases gripping portion 70 rearwardly) is configured to move the wire engaging body (gripping portion 70 in Figs. 17-24) whose rotation is regulated by the rotation regulation part (rotation restricting member 84 in Figs. 17-24 regulates rotation of gripping portion 70 as described in ¶[0314]) in a direction away from the butting part (the spring which biases gripping portion 70 rearwardly does so in the direction away from the butting part), configured to release movement of the wire engaging body in the direction away from the butting part (movement of gripping portion 70 is released once the spring which biases gripping portion 70 rearwardly biases gripping portion 70 fully in the rearward direction), and configured to cause the wire engaging body to be able to move toward the butting part (the spring which spring-biases gripping portion 70 enables gripping portion 70 to be moved toward the butting part).
Regarding Claim 4, NAGAOKA anticipates the binding machine of Claim 1 as explained above.  NAGAOKA further discloses wherein the wire engaging body (gripping portion 70 in Fig. 17) comprises a hook configured to engage the wire by an opening/closing operation (70L and 70R in Fig. 10; ¶[0248]) and a sleeve configured to open/close the hook (71 in Fig. 17; ¶[0250]), and
wherein the tension applying part is configured by a convex portion provided at an end portion of the sleeve and protruding in the axis direction of the rotary shaft (see ‘Convex Portion’ annotation in Fig. 17 Detail of NAGAOKA reproduced below.).

    PNG
    media_image1.png
    484
    408
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  U.S. Patent Application Publication No. US 2004/0244866 A1 by Ishikawa et al. discloses a binding machine which tensions wire around objects to be bound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725